DECISION
On July 14, 2016, the Court revoked the Defendant’s suspended sentence for violation of the conditions of probation and sentenced the Defendant to the Montana State Prison for a term of five (5) years, for the offense of Count I: Criminal Endangerment, a Felony, in violation of §45-5-207, MCA. The Court recommended that Defendant be considered for placement at the Intensive Treatment Unit followed by placement at the NEXUS program followed by placement at an appropriate Pre-Release Center. It was further ordered that the Defendant must comply with all requirements imposed by the Court’s Judgment of March 6, 2014. The Court granted the defendant credit for forty-five (45) days served in custody pending final disposition in this matter.
On November 18, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.